Roe, C.J. This claim comes before the Court on the joint stipulation of the parties, which states as follows: 1. The instant claim seeks recovery of damages based upon a vehicular accident between a truck belonging to Claimant and a vehicle belonging to a third party which damaged Claimant’s truck. 2, Said accident occurred on October 4,1977, at the intersection of U.S. Route 36 and Wykles Road, approximately 4 miles west of Decatur, Illinois. 3. The accident is alleged to have been proximately caused by a malfunctioning traffic signal at the intersection. 4. Both parties have agreed that it would be more economical in terms of both time and money to stipulate to the granting of an award of $400.00. 5. Respondent therefore concedes to liability in the amount of $400.00, and Claimant agrees to accept said amount as full and final satisfaction of its claim. 6. This agreement and stipulation has been made with full knowledge of the facts and applicable law. 7. The parties hereby waive hearing, the taking of evidence, and the submission of briefs. It is the prerogative of the Court to adjudicate for itself the issues of negligence, proximate cause and damages, and in so doing, it is not bound by facts and conclusions agreed upon by the parties. At the same time, however, the Court is not mandated to reject stipulations and agreed amounts of damages; nor is the Court desirous of interposing a controversy where none appears to exist. Where, as in the instant claim, the Court is not called upon to decide between two contrary sets of facts and legal conclusions, the decision must rest upon the propriety and validity of the stipulation submitted by the parties. The joint stipulation in this case appears to have been freely and validly entered into by all parties concerned, with full knowledge of all the facts and law involved. We therefore approve and accept the stipulation before us. Claimant, Illinois Bell Telephone, is hereby awarded $400.00.